Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application number PCT/US20/27807, filed on 04/10/2020 ,now abandoned 16417010.

Claims 1-14, 16, 17 and 21-24 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable by Viegas et al. [US 20180088753 A1, September 28, 2017], in view of Broom et al. [US 20150032587 A1, 2015-01-29]. 

With respect to claims 1, 12 and 17, the claims limitations of the method, system and computer executable instructions for providing recommended charts comprising: 
causing a display of a plurality of data series in a user interface of an application ([0055] the processing device may generate a chart suggestion list 200 including at least one of the one or more suggested charts. The user interface 144A may be provided for display on the user device 144A and the user interface 144A may include a first portion to present the chart suggestion list 200 and a second portion to concurrently present the data table 120. The chart suggestion list 200 may be displayed in the insights table 204. A user may select to add any of the suggested charts displayed in the chart suggestion list 200 to the electronic document including the data table 120 and the selected suggested chart may be inserted into the electronic document proximate to the data table 120);
receiving, from user interacting with the application via the user interface a selection of data arranged in a plurality of data series [e.g. data table] ([0057] the user may have selected the suggested chart (e.g., by single clicking an input apparatus on the suggested chart or hovering a cursor over the suggested chart) in the suggested chart list 200 without inserting the suggested chart into the electronic document. The processing device may cause a visual indicator (e.g., highlighting) to be displayed for the cells in the data table 120 that are involved in the creation of the selected suggested chart. In some implementations, when the user selects to insert the suggested chart in the electronic document, the visual indicator may also be displayed for the cells in the data table 120 that are involved in the creation of the selected suggested chart); 
classifying each data series of the plurality of data series into a series data type [e.g. identify relationships may be for the selected subset of data, new data types] ([0058] the processing device may create one or more revised suggested charts to represent the selected subset of data. For example, new statistics may be obtained for the selected subset of data, new relationships may be identified for the selected subset of data, new data types may be determined for the selected subset of data, new prerequisite criteria for charts may be determined for the selected subset of data, etc. and the processing device may create the revised suggested charts accordingly); and
causing a display of the plurality of recommended charts in the user interface ([0044] FIG. 3, a chart suggestion list 200 generated based on a user selection of data in a data table 120. The data table 120 may be displayed in a user interface 144A of a collaborative spreadsheet document. In particular, the user may select a subset of the data from the data table 120, as represented by the highlighted portion of cells in the data table 120. The chart generation module 124A may generate one or more suggested charts based on the selected subset of data. For example, the data types of the columns present in the selected subset of data may be determined, statistics 121 about the columns present in the selected subset of data may be determined, a relationship may be identified for at least two columns of data present in the selected subset of data, and so forth. The rules 125A or the machine learning model 123 may be used to produce one or more suggested chart types for the selected subset of data. The chart generation module 124A may generate suggested charts based on the suggested chart types. An insights table 204 that previously displayed suggested charts representing the entire data table 120 may be dynamically updated to show at least one suggested chart representing the subset of data selected by the user);
determining, using a machine learning model that has been trained on prior chart selections of other users having a same user type identified for the user [e.g. trained machine learning model 123], a plurality of charts to recommend for visually describing the selected data based on the selected data, the series data type for each data series of the plurality of data series, and the user type ([0038] the data types may be input into a machine learning model 123 that is trained to produce suggested chart types. Rules may be applied to the data table based on at least the statistics and the data types of the cells to produce suggested chart types that receive a score above a minimum threshold. The rules may also be used to identify relationships between at least two columns in the data table 120, and the suggested chart types may be selected based on the identified relationships, the statistics, the data types, prerequisite criteria related to the various charts, and the like. The chart generation module 124A may create suggested charts for the data table 120 using the suggested chart types and may generate the chart suggestion list 200 including the suggested charts);
ranking, using the machine learning model [e.g. the scoring may be performed by the processing device by applying the rules 125A-125Z or the machine learning model 123], each chart of the plurality of recommended charts based on the selected data [e.g. a selection of a subset of data in the data table 120], a classification of each data series, a previous user interaction with each chart [e.g. selected subset of data], and user characteristics [e.g. categorical column] ([0060] the processing device may score each of the one or more suggested charts created. The scoring may be performed by the processing device by applying the rules 125A-125Z or the machine learning model 123. The scoring may be based at least on one of the one or more data types of the cells, the one or more statistics 121 (e.g., aggregation of unique values in the columns, data value range, distribution of data, size of data table), one or more criteria (e.g., a number of columns that may be depicted in a certain chart type, whether the chart type can handle negative values, whether the chart reveals information that an original chart did not, etc.), and/or a relationship (e.g., a correlation between values of the columns, a relationship defined as designated for visualization, etc.) identified between at least two columns of the data table 120. In some implementations, the scoring may also be performed for suggested chart types using the rules 125A-125Z or the machine learning model 123.
[0058] the processing device may receive a selection of a subset of data in the data table 120. The user may highlight the subset of data in the data table 120 in the electronic document by dragging a box around the desired cells. The processing device may prioritize the selected subset of data to be used for chart creation. For example, the processing device may create one or more revised suggested charts to represent the selected subset of data. For example, new statistics may be obtained for the selected subset of data, new relationships may be identified for the selected subset of data, new data types may be determined for the selected subset of data, new prerequisite criteria for charts may be determined for the selected subset of data, etc. and the processing device may create the revised suggested charts accordingly. The processing device may also create suggested charts for the entire data table 120. The processing device may generate an updated chart suggestion list that includes at least one of the one or more revised suggested charts. The chart suggestion list may also include at least one of the suggested charts based on the entire data table 120. The processing device may preferentially rank and display the revised suggested charts that are based on the selected subset of data above the suggested charts based on the entire data table 120.
[0070] an initial chart 704 is generated for table 120 based on the statistics of the data table 120, an identified relationship of at least two columns in the data table 120, data types of the cells, etc. The rule 125A or the machine learning model 123 may be applied to the chart 504, which may result in determining that the chart may be facetable based on the categorical column of Location. For example, the rule 125A or the machine learning model may determine that faceting by the Location column contains high mutual information with the Score column); and 
causing a display of the plurality of recommended charts in the user interface in view of the ranking [e.g. rank and display the revised suggested charts] ([0058-0059] the chart suggestion list may also include at least one of the suggested charts based on the entire data table 120. The processing device may preferentially rank and display the revised suggested charts that are based on the selected subset of data above the suggested charts based on the entire data table 120.
FIG. 5, a method 500 for scoring generated charts using one or more rules to generate the chart suggestion list 200).
Viegas does not teach identifying a user type of the user based on an association of the user with the application, the user type including at least a type of organization of which the user is a member.
Broom teaches identifying a user type of the user based on an association of the user with the application, the user type including at least a type of organization of which the user is a member ([0004] a method including: (A) receiving a request from a user to access a portal for processing a financing application; (B) identifying a role associated with the user; (C) identifying an organization and tier associated with the portal; and (D) granting, to the user, permission to access the tier of the portal as dictated by the role associated with the user.
[0012] an end user 102 of the system 100 provides a request to the system 100 to access a financing application portal (FIG. 2, operation 202). The system 100 identifies one or more roles of the user 102 (FIG. 2, operation 204). The system 100 also identifies an organization (e.g., company) and tier associated with the portal to which the user 102 requests access (FIG. 2, operation 206). For example, the request from the user 102 to access the application portal may specify the organization and/or tier to which the user 102 requests access, in which case the system 100 may identify the requested organization and/or tier based on information contained in the user 102's request. The system 100 then grants access to the user 102, and otherwise tailors the user's experience of the financing application process, based on the user's role(s) and the organization and tier of the portal (FIG. 2, operation 208));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Viegas with identifying the user type based on the user’s association with the application of Broom. Such a modification would provide a flexible system that adapts its behavior both to different financing products and to the roles of different users within financing application processes (Broom [0003]).

With respect to dependent claim 2, Viegas as modified by Broom further teaches wherein each chart of the plurality of recommended charts is displayed in the user interface in accordance with each chart’s respective ranking (Viegas [0056] if the top two charts with the highest scores are of a similar chart type and represent data in a similar fashion, a third chart having a different chart type may be rearranged to be displayed more prominently than the second highest ranking chart if the third chart is of a different type and represents the data in a different fashion. Thus, even though the third chart has a lower score than the second chart with the second highest score, the third chart may be displayed above the second chart).

With respect to dependent claim 3, Viegas as modified by Broom further teaches receiving a selection of a first chart of the plurality of recommended charts ([0058] the processing device may receive a selection of a subset of data in the data table 120. The user may highlight the subset of data in the data table 120 in the electronic document by dragging a box around the desired cells); and updating the machine learning model based on the received selection (Viegas [0058] the processing device may prioritize the selected subset of data to be used for chart creation. For example, the processing device may create one or more revised suggested charts to represent the selected subset of data).
 
With respect to dependent claim 4, Viegas as modified by Broom further teaches causing the display of the plurality of data series in a first portion of a the user interface; and causing the display of the plurality of recommended charts in a second portion of the user interface, wherein the first portion of the user interface is adjacent to the second portion of the user interface (Viegas [0005] the suggested charts may be included in a chart suggestion list that is displayed in a first portion of a user interface while the data table is concurrently displayed in a second portion of the user interface).

With respect to dependent claim 5, Viegas as modified by Broom further teaches receiving a second selection of data arranged in the plurality of data series [e.g. selects a particular financing product to add]; determining, using the machine learning model a second plurality of charts to recommend for visually describing the second selection of data based on the second selection of data, the series data type for each data series of the plurality of data series, and the user type (Broom [0030] when the end user 102 selects a particular financing product to add to the end user 102's shopping cart 110, the financing application module 108 may identify a template, within the template store 116, which corresponds to the financing product selected by the end user 102. The financing application module 108 may then create a financing product instance 112a based on (e.g., having the same structure as) the identified template. Any input provided by the end user 102 in connection with a particular financing product, such as the intended location of use of the financing product and the owner of that location, may be stored by the financing application module 108 in the corresponding sections of the financing product instance (e.g., sections 308 and 310, respectively, in the case of location and owner); and
updating the second portion of the user interface to cause a display of the second plurality of recommended charts, wherein the second plurality of recommended charts are different than the plurality of recommended charts previously displayed in the second portion of the user interface (Broom [0075] FIGS. 4A-4C, examples are shown of user interfaces 400, 410, and 420 which may be provided to users having different roles. In particular, each of the user interfaces may be used to display the same top-level navigable item (and sub-items) in different ways and with different behaviors to users with different roles. More specifically, the user interface 400 of FIG. 4A is displayed to a user have a role of "Corporate," the user interface 410 of FIG. 4B is displayed to a user having a role of "User," and the user interface 420 of FIG. 4C is displayed to a user having a role of "Sales Representative.").

With respect to dependent claim 6, Viegas as modified by Broom further teaches wherein the second selection of data is a subset of the data (Viegas [0039] FIG. 3, the user may provide a selection of a subset of the data in the data table 120. The chart generation module 124A may prioritize creating suggested charts for data in the selected portion first).

With respect to dependent claim 7, Viegas as modified by Broom further teaches receiving an indication to change a series data type corresponding to a first data series of the plurality of data series [e.g. insert data]; and based on the changed series data type, updating the second portion of the user interface to cause a display of a second plurality of recommended charts, wherein the second plurality of recommended charts are different than the plurality of recommended charts previously displayed in the second portion of the user interface (Viegas [0040] FIG. 2, the user or a collaborator may insert data in the data table 120 in columns F, G, H, and I as shown. Upon the insertion of the data, an insight table 204 may be generated after one or more suggested charts are created for the data table 120 based on the statistics 121 about the columns, one or more identified relationships between at least two columns, data types of the cells, prerequisite criteria related to the charts, and so forth. For example, the insight table 204 contains a chart 206 that is a depiction of a relationship determined using the rules 125A or the machine learning model 123. As depicted, the sales data of a product "Rx983 Small" is part of the data table 120).

With respect to dependent claim 8, Viegas as modified by Broom further teaches displaying a label associated with each data series of the plurality of data series (Viegas [0044] Fig. 3, 120, the data types of the columns present in the selected subset of data may be determined, statistics 121 about the columns present in the selected subset of data may be determined, a relationship may be identified for at least two columns of data present in the selected subset of data, and so forth. The rules 125A or the machine learning model 123 may be used to produce one or more suggested chart types for the selected subset of data); and displaying an indication of the corresponding data series type adjacent to the respective label (Viegas [0044] the chart generation module 124A may generate suggested charts based on the suggested chart types. An insights table 204 that previously displayed suggested charts representing the entire data table 120 may be dynamically updated to show at least one suggested chart representing the subset of data selected by the user).

With respect to dependent claim 9, Viegas as modified by Broom further teaches wherein the plurality of recommended charts include a label for one or more chart axes, and a label for one or more of the plurality of data series (Viegas [0045] the chart generation module 124A may create one or more suggested charts based on the one or more suggested chart types for the selected subset of data. For example, as depicted, suggested bar chart 302 is generated to represent the selected subset of data. A bar chart may be produced using the rule 125A or the machine learning model 123 because the number of unique values in the "City" column does not exceed a bar chart threshold, and the relationship between the "City" column and the "Sales" is identified as a relationship designated for visualization. In other words, the bar chart may be produced because it may be determined to represent the selected subset of data more clearly to the user than other types of charts).

With respect to dependent claim 10, Viegas as modified by Broom further teaches wherein a chart type may be associated with at least one of a line chart, scatter plot, column chart, bar chart, or geographic chart (Viegas [0028] preferred chart type (e.g., bar, line, pie, area, scatter, column, etc.).

With respect to dependent claim 11, Viegas as modified by Broom further teaches wherein the plurality of recommended charts are determined further based on one or more best practices for presenting data in a graphical form (Viegas [0068] Fig. 7, data tables containing few repetitions of unique values in columns may not be facetable. In some implementations, the statistical analysis can be performed to also determine which column or columns may be faceted based on the unique values of each of the columns. The column determined to be faceted may be referred to as a categorical column).

With respect to dependent claim 13, Viegas as modified by Broom further teaches provide the plurality of recommended charts to a computing device that is different from the system including the one or more processors for display (Viegas [0026] the statistical engine 114 and/or the training engine 116 may include a processing device or devices, such as a computer, microprocessor, logic device or other device or processor that is configured with hardware, firmware, and software to carry out some of the embodiments described herein). Also, please see paragraph [0082].

Regarding claim 14; the instant claims recite substantially same limitations as the above-rejected claim 2 and is therefore rejected under the same prior-art teachings.

Regarding claims 16; the instant claims recite substantially same limitations as the above-rejected claims 4 & 9 and is therefore rejected under the same prior-art teachings.

With respect to dependent claim 21, Viegas as modified by Broom further teaches wherein the user is associated with the application, and the method further comprises identifying the user type of the user based on the user’s association with the application (Broom [0004] a computer-implemented method including: (A) receiving a request from a user to access a portal for processing a financing application; (B) identifying a role associated with the user; (C) identifying an organization and tier associated with the portal; and (D) granting, to the user, permission to access the tier of the portal as dictated by the role associated with the user).

With respect to dependent claim 22, Viegas as modified by Broom further teaches wherein the user type identified is an organization to which the user belongs (Broom [0075] FIGS. 4A-4C, examples are shown of user interfaces 400, 410, and 420 which may be provided to users having different roles. In particular, each of the user interfaces may be used to display the same top-level navigable item (and sub-items) in different ways and with different behaviors to users with different roles. More specifically, the user interface 400 of FIG. 4A is displayed to a user have a role of "Corporate," the user interface 410 of FIG. 4B is displayed to a user having a role of "User," and the user interface 420 of FIG. 4C is displayed to a user having a role of "Sales Representative.").

With respect to dependent claim 23, Viegas as modified by Broom further teaches wherein identifying the user type of the user based on the association of the user with the application includes identifying the user type based on at least one of information explicitly specified via the user’s association with the application or information learned from the user interaction with the application (Broom [0004] a method including: (A) receiving a request from a user to access a portal for processing a financing application; (B) identifying a role associated with the user; (C) identifying an organization and tier associated with the portal; and (D) granting, to the user, permission to access the tier of the portal as dictated by the role associated with the user).

With respect to dependent claim 24, Viegas as modified by Broom further teaches wherein: in response to identifying the user type of the user as a first user type, the plurality of recommended charts include a first set of charts for visually describing the selected data (Viegas [0043] there may also be a highlights section 208 generated in the insights table 204 that summarizes the information extracted from the data table 120 and depicted in the suggested bar chart 206. For, example, the highlights section 208 shows that the sales are concentrated in the top two states out of the three states where the product is reportedly sold); and in response to identifying the user type of the user as a second user type different from the first user type, the plurality of recommended charts include a second set of charts having different chart types than the first set of charts for visually describing the selected data (Broom [0075] FIGS. 4A-4C, examples are shown of user interfaces 400, 410, and 420 which may be provided to users having different roles. In particular, each of the user interfaces may be used to display the same top-level navigable item (and sub-items) in different ways and with different behaviors to users with different roles. More specifically, the user interface 400 of FIG. 4A is displayed to a user have a role of "Corporate," the user interface 410 of FIG. 4B is displayed to a user having a role of "User," and the user interface 420 of FIG. 4C is displayed to a user having a role of "Sales Representative.").

Response to Amendment
In response to the 02/04/2022 office action claims 1, 2, 9, 12, 14 and 17 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-14, 16, 17 and 21-24 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 05/04/2022 have been considered. 
Applicant argues (page 9) Viegas does not teach or suggest features related to the claimed ranking, such as the claimed feature of “causing a display of the plurality of recommended charts in the user interface in view of the ranking.”
Examiner’s response:
Viegas in paragraph [0058-0060 and 0070] teaches ranking, using the machine learning model [e.g. the scoring may be performed by the processing device by applying the rules 125A-125Z or the machine learning model 123], each chart of the plurality of recommended charts based on the selected data [e.g. a selection of a subset of data in the data table 120], a classification of each data series, a previous user interaction with each chart [e.g. selected subset of data], and user characteristics [e.g. categorical column];
causing a display of the plurality of recommended charts in the user interface in view of the ranking [e.g. rank and display the revised suggested charts].
		As shown above Viegas as modified by Broom teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153